7 So. 3d 654 (2009)
Antonio TORRES, Appellant,
v.
CRUM SERVICES and Frank Winston Crum Insurance, Inc., Appellees.
No. 1D08-3376.
District Court of Appeal of Florida, First District.
April 30, 2009.
Bradley Guy Smith of Smith, Feddeler, Smith, & Miles, P.A., Lakeland, and Susan W. Fox, Fox & Loquasto, P.A., Tampa, for Appellant.
Kari MacDonald of Dixon & Associates, Tampa, for Appellees.
PER CURIAM.
This appeal is hereby DISMISSED for lack of jurisdiction. See Mintz v. Broward Corr. Inst., 800 So. 2d 343 (Fla. 1st DCA 2001); Johnson v. First City Bank, 491 So. 2d 1217 (Fla. 1st DCA 1986) (noting inclusion of the phrase "with prejudice" does not satisfy the test for finality).
ALLEN, PADOVANO, and ROBERTS, JJ., concur.